Citation Nr: 0710132	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-04 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for immune system 
deficiency, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

2.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117

3.  Entitlement to service connection for skin problems or 
disability, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

4.  Whether new and material evidence to reopen a claim for 
service connection for joint pain of the knees and low back, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117, has been 
received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to November 
1986, and from December 1990 to June 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision that, inter 
alia, denied the veteran's claims for service connection for 
immune system deficiency, for headaches, for fatigue, for a 
skin disability, and for joint pain of the knees and lower 
back, each claimed as due to undiagnosed illness.  The 
veteran filed a Notice of Disagreement (NOD) with respect to 
the denial of claims pertaining to immune systems deficiency, 
headaches, fatigue and skin problems/disability in December 
2000, and the RO issued a Statement of the Case (SOC) in 
January 2001.  The veteran filed a Substantive Appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in 
February 2001.

In October 2001, the veteran testified during a hearing 
before a Decision Review Officer at the RO; a transcript of 
that hearing is of record.

In July 2002, the RO granted service connection for fatigue, 
effective February 29, 2000.  As such action constitutes a 
full grant of the benefit sought with respect to that claim, 
that claim will not be further addressed. 

This appeal to also arises from a January 2002 rating 
decision in which the RO determined that new and material 
evidence to reopen the claim service connection for a joint 
pain of the back and knees as due to undiagnosed illness.  In 
February 2002, the veteran filed a notice of disagreement 
(NOD).

In January 2003, the Board remanded these matters to the RO 
for further action, to include the issuance of a SOC with 
regard to the claim to reopen service connection for joint 
pain due to undiagnosed illness.  The RO issued a statement 
of the case (SOC) in January 2004, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2004.  After accomplishing the 
requested action, the RO continued the denial of the service 
connection claims on appeal (as reflected in a February 2004 
supplemental SOC (SSOC)) and returned these matters to the 
Board for further appellate consideration.

In the January 2004 SOC, it appears that the RO reopened the 
claim for service connection for joint pain of the knees and 
low back as due to undiagnosed illness, but denied the claim 
on the merits.  However, regardless of the RO's actions, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 
(West 2002) to address the question of whether new and 
material evidence has been received to reopen the claim for 
service connection.  That matter goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  As the Board must first decide 
whether new and material evidence to reopen the claim has 
been received, the Board has characterized this issue as on 
the title page.

The Board's decision on the three original section 1117 
claims on appeal (numbers 1 to 3 on the title page), 
recharacterized to reflect what the RO actually considered, 
is set forth below.  The petition to reopen the claim for 
service connection for joint pain of the knees and back, also 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117, is addressed in the 
remand following the order; that matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required. 

As a final preliminary matter, the Board notes during the 
October 2001 RO hearing, the veteran and her representative 
raised the matter of entitlement to service connection of 
joint pain other than the knees and low back, to include the 
ankles and wrists.  As that matter has not been developed on 
appeal, it is not properly before the Board; hence, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

3.  Competent evidence establishes that the veteran does not 
have immune system deficiency.

4.  The veteran's headaches have been diagnosed as tension 
headaches, and there is no competent evidence of a nexus 
between any such headache disability and service.

5.  The veteran's skin problems have been medically 
attributed to a diagnosis of urticaria, and there is no 
competent evidence of a nexus between any such disability and 
service.




CONCLUSION OF LAW

The criteria for service connection for immune system 
deficiency, for headaches, and for skin problems or 
disability, each to include as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C. § 
1117, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131,5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

The Board finds that all notification and development action 
needed to fairly adjudicate the claims for service connection 
for immune system deficiency, for headaches, and for a skin 
disability, to include as due to undiagnosed illness, has 
been accomplished.

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA-compliant notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini, 18 Vet. App. at 
119.  However, VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2003 letter, the RO provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate a service connection claim, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to the claim, to 
include evidence in his possession.  The January 2001 SOC and 
July 2002 and February 2004 SSOCs included the legal 
authority governing claims for service connection due to 
undiagnosed illnesses.  Further, the February 2004 SSOC 
reflects readjudication of the claims after issuance of the 
aforementioned documents and opportunities to respond.  
Hence, the appellant is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), reversed and remanded, 444 F.3d 
1328 (Fed. Cir. 2006); see also,  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC), is sufficient to cure a timing 
defect).

While the RO has not provided the veteran notice regarding 
the assignment of disability ratings and an effective dates, 
consistent with Dingess/Hartman, on these facts, such 
omission is harmless.  Because the Board's decision herein 
denies service connection for the claimed disabilities, no 
disability rating or effective date is, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, reports of VA examinations, as well 
as VA outpatient treatment records from the VA Medical Center 
(VAMC) in Manchester, New Hampshire, .

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 527 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110, 1131, 38 C.F.R. § 3.303.

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War. 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002. 
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded to 
include (a) undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes. 38 C.F.R. § 
3.317(a)(2).  The Board notes that the veteran was provided 
notice of the revised legal authority via the February 2004 
SSOC.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  The Board notes that the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement to compensation 
to be established is December 31, 2006. 38 C.F.R. § 
3.317(a)(1)(i).  Furthermore, the chronic disability must not 
be attributed to any known clinical disease by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include the 
following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(g).

In this case, the veteran served in the Southwest Asia 
Theater of Operations from January to May 1991.  
Consequently, the Board finds that she is a Persian Gulf War 
veteran within the meaning of the applicable statute and 
regulation.  The Board must now determine whether the 
veteran's claimed headaches, immune system deficiency and a 
skin disability can be classified as a "qualifying chronic 
disability" that became manifest either during the veteran's 
Persian Gulf War service or to a degree of 10 percent or more 
after separation from service.  Following a review of the 
medical evidence of record in light of the above-noted 
criteria, the Board finds that the record does not provide a 
basis for service connection for immune system deficiency, 
for headaches, or for a skin disability, to include as a 
manifestation of undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. §  1117.

Service medical records include a June 1990 Report of Medical 
History which indicated that the veteran reported a distant 
history of frequent headaches with sequelae.  The veteran 
denied a history of skin disease.  The June 1990 Report of 
Medical examination indicated that the clinical evaluation of 
all systems was normal and did not note any defects.  On 
examination in May 1991, the veteran reported a history of 
frequent or severe headaches and denied a history of skin 
diseases.  On examination, no defects or diagnoses were 
noted.  She reported that headaches were secondary to 
smokers, resolved at present.  It was noted that she was not 
in Kuwait City and there were no further problems as a result 
of mobilization.  

A December 1994 VA Persian Gulf Registry examination included 
diagnoses of chronic fatigue and increased intolerance to 
cigarette smoke.  

VA outpatient treatment records dated from June 1996 to May 
2000 show that the veteran was seen for complaints of 
recurrent upper airway infections, fatigue, memory loss, 
headaches, joint pain, skins rashes, intolerance to chemicals 
and increased smell sensitivity.  In February 2002 she 
reported that her immune system was weak.  The assessments 
were undiagnosed illness.

In a July 2000 statement, the veteran's employer indicated 
that the veteran had been absent from work due to illness, 
not less than 10 days a year and not more than 12 1/2 days a 
year.  It was noted that she would report to work even if ill 
and appeared to contract any illness that was brought into 
the office.

On VA general medical examination in August 2000, the veteran 
reported that she was exposed to noxious chemical agents, 
including insect repellant and anthrax, during service in the 
Persian Gulf.  She reported that headaches started in 1991.  
She indicated that she usually stayed home from work for 1 to 
1 1/2 days per month due to headaches and fatigue.  The 
examiner noted that she had an extensive workup to rule out 
possible immune disease and arthralgia.  Testing included 
serum protein electrophoresis, B12 level, foliate level, TSH 
and CBC which were all normal.  Sedimentation rate was only 
7.  It was indicated that there was no laboratory data to 
suggest immune disease.  She complained of having 6 colds in 
the winter and indicated that she was exposed to illness from 
people in her office.  She reported occasional sore throats 
and flu-like symptoms.  She denied every having any swollen 
glands.  She reported that skin rashes started 1 and 1 1/2 
years after return from the Gulf War.  She indicated that 
when the rash occurred, it is pruritus.  She indicated that 
it was worse in the winter months, and the examiner noted 
that, more than likely, is was due to excess dryness in the 
skin at that time. 

On examination, the examiner indicated that there was no 
acute inflammation or rash.  The examiner noted the 
laboratory testing noted above.  The diagnoses included 
negative findings of immune system deficiency on day of 
examination, normal laboratory findings; residual of rash on 
left forearm; and headaches, tension in type.  

On VA examination in December 2001, the examiner indicated 
that the claims file was reviewed.  The veteran reported that 
she had lost approximately five days of work over the 
previous six months due to her skin problem.  She reported 
that for the previous six months, she had episodes of 
recurrent hives.  The examiner indicated that she had 
considerable areas of skin eruption due to hives and had a 
vague dermatologic condition prior to her episodes of hives.  
She indicated that she had a type of headache which was 
present prior to her service in the Gulf War, but were more 
severe.  It was noted that she reported a history of 
debilitating fatigue, which was subjective.  There was no 
low-grade fever, exudative pharyngitis, or palpable or tender 
cervical or axillary lymph nodes.  Examination of the skin 
showed many hives present, on the posterior aspect of the 
thorax, forearms and abdomen.  The diagnoses included 
recurrent urticaria or hives, undiagnosed illness.  It was 
noted that the skin condition could not be attributed to any 
known clinical diagnosis.  The examiner also concluded that 
the veteran did not meet the criteria for immune system 
deficiency and there was no objective evidence to support the 
diagnosis of immune system disease.  

In a February 2002 addendum, the examiner indicated that the 
claims file was reviewed concluded that the urticaria or 
hives did not, at present, represent a known clinical 
diagnosis and that other reported skin rashes were as likely 
as no due to an episode of hives or urticaria which occurred 
years ago.  In a March 2002 addendum, the examiner indicated 
that the claims file was again reviewed.  It was indicated 
that the veteran had chronic, idiopathic urticaria, with 
unknown cause.  In a July 2002 addendum, the examiner 
indicated that the claims file was reviewed and concluded 
that urticaria is a known clinical diagnosis, not undiagnosed 
illness.  The cause of urticaria is idiopathic, unknown.  

On VA examination in April 2003, the veteran's history of 
recurrent urticaria since the early 1990's was noted.  She 
reported frequent bitemporal and frontal headaches.  
Examination of the skin revealed no urticaria.  There were 1 
centimeter patches of discoloration on the left volar forearm 
which the veteran indicated were the result of previous 
urticarial episodes.  The assessment included idiopathic 
urticaria; frequent respiratory infections and sinusitis with 
no evidence of immunologic disease; and tension headaches. 

VA outpatient treatment records dated from November 2000 to 
November 2003 do not include any complaints or findings 
regarding the claimed immune system deficiency, headaches or 
skin disability.  

The Board finds the August 2000, December 2001, February 
2002, March 2002, July 2002 and April 2003 VA examinations 
and addenda findings (based on examination of the veteran and 
review of her pertinent history) to be particularly 
persuasive on the questions of current disability and 
etiology of the veteran's claimed immune system deficiency, 
headaches, and skin problems.  Considering each claim in 
light of the aforementioned evidence, the Board finds that a 
grant of service connection for any of the claims is not 
warranted.  

Initially addressing the claim involving an immune system 
deficiency, the Board notes that the pertinent medical 
evidence does not indicate that the veteran has, or ever has 
had, any immune system deficiency; the April 2003 VA examiner 
specifically found that there was no evidence of immunologic 
disease.  The Board emphasizes that Congress has specifically 
limited entitlement to service connection for disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  Hence, where, as here, 
the competent evidence establishes that the veteran does not 
have the problems underlying the claim-here, immune system 
deficiency-there can be no associated disability upon which 
to predicate a grant of service connection on any basis.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992

Next addressing the veteran's claims involving headaches and 
a skin disability, the Board notes that the veteran's 
headaches have been medically characterized as tension 
headaches, and skin problems have been attributed to 
urticaria.  As both headaches and skin problems have been 
attributed to specific diagnoses, service connection under 
the provisions of 38 U.S.C. § 1117 is precluded.  

The Board also finds (as the RO found) that the record 
presents no other basis for a grant of service connection for 
either tension headaches or urticaria.  While the veteran's 
service medical records note a history of headaches, no 
headache disability was medically shown at the time of 
discharge from the second period of active service.  Further, 
no skin problems or urticaria were noted in service.  Post 
service, medical treatment notes reveal that the veteran had 
subjective complaints to include an headaches, as well as 
treatment for urticaria.  However, the record does not 
include any competent medical evidence or opinion 
establishing a nexus between either diagnosed headache or 
skin disability and service, and neither the veteran nor her 
representative has identified or even alluded to the 
existence of any such evidence or opinion. 

In addition to the medical evidence noted above, the Board 
has considered the assertions advanced by the veteran in 
connection with the current claims.  The veteran is certainly 
competent to assert her symptoms.  See, e.g., Grottveit v. 
Brown, 5 Vet. App. 91-93 (1995).  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As a layperson without the appropriate 
medical training or expertise, she simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

For all the foregoing reasons, the claims for service 
connection for immune system deficiency, for headaches, and 
for skin problems or disability, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, must is denied.  In reaching 
each conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 53-56 
(1990).


ORDER

Service connection for immune system deficiency, to include 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117, is denied.

Service connection for headaches, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117, is denied.

Service connection for skin problems or disability, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117, is denied.


REMAND

The Board's review of the claim file reveals that further RO 
action on the request to reopen the claim for service 
connection for joint pain of the knees and low back, as due 
to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C. § 1117, is warranted.  

In November 2001, the RO sent the veteran a 38 U.S.C.A. § 
5103(a) notice letter related to the matter on appeal.  That 
letter, however, did not adequately inform him of the basis 
for the prior denial of his claim.  See Kent v. Nicholson, 20 
Vet. App. 1, 10 (2006) (in a claim to reopen a previously 
denied claim for service connection, 38 U.S.C.A. § 5103(a) 
requires that VA issue a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial).  

Under these circumstances, the Board finds that proper notice 
as required under 38 U.S.C.A. § 5103(a) has not been provided 
in connection with the claim on appeal.  As action by the RO 
is required to satisfy the notification provisions of the 
VCAA (see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003)), a remand of this 
matter to the RO for full compliance with the VCAA's notice 
requirements is warranted.  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2005)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period).  The RO should also invite 
the veteran to submit all pertinent evidence in her 
possession, also ensure that its notice to the appellant 
meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
specifically as regards disability ratings and effective 
dates-as appropriate.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the 
appellant and her representative a VCAA-
complaint notice letter specifically as 
regards the petition to reopen the claim 
for service connection for joint pain of 
the knees and low back, as due to 
undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. 
§ 1117.  

The letter must explain what type of 
evidence is needed to reopen the claim 
(in light of the basis/es for the prior 
denial of the claim) as well as what is 
needed to establish the underlying claim 
for service connection. .  The RO should 
specifically address the element(s) 
required to establish service connection 
that was/were found insufficient in the 
previous denial of the claim, as required 
by Kent (cited to above).  

To ensure that the duty to notify the 
appellant what evidence will be obtained 
by whom is met, the RO should request 
that the appellant provide sufficient 
information and, if necessary, 
authorization, to enable VA to obtain any 
additional pertinent medical records that 
are not currently of record.

The RO should also invite the appellant 
to submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of Dingess/Hartman (cited to 
above), as regards disability rating and 
effective date, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the request to 
reopen the claim for service connection 
for joint pain of the knees and low back, 
as due to undiagnosed illness or other 
qualifying chronic disability, pursuant 
to 38 U.S.C. § 1117, in light of all 
pertinent evidence and legal authority.  

4   If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


